            Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 1 of 58
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                      IN THE UNITED STATES DISTRICT COURT
John Doe,                                      CASE
                      FOR THE MIDDLE DISTRICT OF    NO. _______
                                                 PENNSYLVANIA
                              Plaintiff,
                 v.

Commonwealth of Pennsylvania including
the Department of Human Services,
Pennsylvania Employees Benefit Trust
Fund, the Board of Trustees of the
Pennsylvania Employees Benefit Trust
Fund, and the following Trustees, in their
official and individual capacities: Sharon P.
Minnich, Secretary of Administration;
Randy Albright, Office of the Budget;
Korvin Auch, Human Resources &
Management; Jay Gasdaska, Bureau of
Labor Relations; Tara Long, Employee
Benefits & Services; Teresa Miller,
Department of Insurance; Jennifer Swails,
Governor’s Budget Office; Erika Swaney,
Employee Benefits & Services; Brenda
Warburton, Office of the Budget, David
Fillman, Chairman, AFSCME Council 13;
Michael Bodinsky, OPEIU Healthcare PA;
Richard Caponi, AFSCME District Council
84; William Einhorn, PSCOA; Dave
Henderson, AFSCME District Council 85;
Tom Herman, Local 668, SEIU; Dominic
Sgro, AFSCME District Council 83; Matt
Yarnell, SEIU Healthcare PA; Wendell
Young, IV, United Food & Commercial
Workers; Unknown Defendant/John Doe
Defendant Number One; Highmark Health
Insurance Company; HM Health Insurance
Company; Highmark Health; Highmark,
Inc.; Highmark Blue Cross Blue Shield;
Highmark Blue Shield; and/or Highmark,

                                Defendants.

                                      COMPLAINT
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 2 of 58
          Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 3 of 58



medical, and related benefits to employees of the Commonwealth.

     4.       Upon information and belief, at all relevant times, the PEBTF

Board of Trustees has held the exclusive authority to determine the

employer-sponsored health plan, medical, and related benefits of

employees of the Commonwealth, and is, either solely, or jointly with the

Commonwealth, the “employer” with respect to the benefits, terms,

conditions, and privileges of employment, specifically employer-sponsored

health insurance, medical, and related benefits provided to and for

Commonwealth employees and their covered beneficiaries through the

PEBTF Medical Plan.

     5.       Defendant the PEBTF Board of Trustees is comprised of the

following Defendant Trustees, some of whom are Commonwealth

representatives and others of whom are union representatives:

              A.    The Union Trustees, as identified in the Spring 2017

                    PEBTF Benefit News, are: David Fillman, Chairman,

                    AFSCME Council 13; Michael Bodinsky, OPEIU

                    Healthcare PA; Richard Caponi, AFSCME District

                    Council 84; William Einhorn, PSCOA; Dave Henderson,

                    AFSCME District Council 85; Tom Herman, Local 668,

                    SEIU; Dominic Sgro, AFSCME District Council 83;

                                        3
          Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 4 of 58



                   Matt Yarnell, SEIU Healthcare PA; and Wendell Young,

                   IV, United Food & Commercial Workers.

              B.   The Commonwealth Trustees, as identified in the Spring

                   2017 PEBTF Benefit News are: Sharon P. Minnich,

                   Secretary of Administration; Randy Albright, Office of

                   the Budget; Korvin Auch, Human Resources &

                   Management; Jay Gasdaska, Bureau of Labor Relations;

                   Tara Long, Employee Benefits & Services; Teresa

                   Miller, Department of Insurance; Jennifer Swails,

                   Governor’s Budget Office; Erika Swaney, Employee

                   Benefits & Services; and Brenda Warburton, Office of

                   the Budget.

     6.       Unknown Defendant/John Doe Defendant Number One is the

individual who, in the alternative, and/or in lieu of the individual

Commonwealth Defendants identified above, is responsible for the conduct

alleged herein, including but not limited to making the decision to single

out gender transition-related services for exclusion from Doe’s employer-

sponsored health benefits plan.

     7.       Doe has worked for the Commonwealth of Pennsylvania from

May 2008 through the present. Doe is a current employee of the

                                         4
          Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 5 of 58



Commonwealth’s Office of Mental Health and Substance Abuse Services.

     8.       As set forth in more detail below, Doe was subjected to

irrational and invidious state-sanctioned discrimination by the

Commonwealth based on sex and disability in the benefits, terms,

conditions, and privileges of his employment with the Commonwealth by

PEBTF and the Commonwealth. Defendants’ conduct singled out

transgender employees, and then expressly and categorically deprived them

of coverage under the PEBTF Medical Plan for medically necessary

surgery, and related treatment and care, for gender dysphoria (“GD”).

     9.       Defendants’ conduct exacerbated Doe’s existing gender

dysphoria (“GD”), the surgery and treatment denied to Doe by Defendants

was medically necessary, and he suffered without treatment.

     10.      Defendants’ conduct was motivated by stigma, bias, and bare

discriminatory animus against trans people, and constitutes illegal state-

sanctioned discrimination based on sex, transgender status, and disability.

     11.      As evidence of this Doe points to the fact that the

Commonwealth of Pennsylvania including Governor Wolf’s Code of

Conduct, written proclamations regarding LGBT non-discrimination and

gender diversity, written statements regarding LGBT non-discrimination,

and the Commonwealth’s non-discrimination and anti-harassment policies

                                         5
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 6 of 58



and trainings, otherwise indicate that they do not discriminate based on

gender identity or transgender status, Doe was provided non-discrimination

and harassment training related thereto, and Doe knows in his role

employed in Mental Health and Substance Abuse Services with the

Commonwealth, that gender confirmation surgery (“GCS”) for gender

dysphoria (“GD”) is medically necessary.

     12.     Defendants, Highmark Health Insurance Company; HM Health

Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue

Cross Blue Shield; and/or Highmark (collectively “Highmark” or “the

Highmark Defendants”), will be referred to collectively throughout as

“Highmark.” Highmark is a third-party administrator of the Commonwealth of

Pennsylvania’s employer-sponsored health plan that offers health insurance

plans to Commonwealth of Pennsylvania employees including Doe. The

“Highmark Health enterprise” is described on the Highmark Defendants’

website as “a diversified health and wellness system based in Pittsburgh”

which “operate[s] health insurance plans” throughout Pennsylvania. Highmark

is currently, and was at all relevant times, the health insurance provider for

Doe, and the third-party administrator for the record employer’s health benefits

plan. Highmark is located at, and the acts committed by the Highmark

Defendants, occurred at, Fifth Avenue Place, 120 Fifth Avenue, Pittsburgh, PA

                                           6
         Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 7 of 58



15122.

                            II.    JURISDICTION

      13.    The conduct took place within the City of Harrisburg,

Pennsylvania, at the following addresses: 303 Walnut Street, 12th Floor,

207 Finance Building, 517 Finance Building, and 150 S. 43rd Street, Suite

1.

      14.    Defendant the Commonwealth of Pennsylvania (the

“Commonwealth”) employs more than 500 employees overall, and

employs more than 500 employees in its Department of Human Services

(“DHS”).

      15.    Defendant PEBTF provides benefits for, and Defendant

PEBTF Board of Trustees has and exercises the sole authority to determine

the availability, nature, and extent of benefits for, more than 500

employees.

      16.    Defendants the Commonwealth (including DHS), PEBTF, and

PEBTF Board of Trustees are covered by Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. §§ 2000, et seq.

      17.    Defendants the Commonwealth (including DHS), PEBTF,

and/or the PEBTF Board of Trustees is or are also covered by Title I of the

Americans with Disabilities Act, as amended, 42 U.S.C. § 12101, et seq.

                                        7
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 8 of 58



      18.    All of the Defendants are also covered by the Pennsylvania

Human Relations Act, 43 P.S. § 951, et seq. (the “PHRA”).

      19.    The Highmark Defendants are subject to liability as the third-

party administrator of the record employer’s health benefits plan. The

Highmark Defendants exercised significant control over an important

aspect of the employment relationship, acted as the agent of the

Commonwealth Defendants such that an agency relationship between the

two (2) entities existed, the Highmark Defendants personally directed or

participated in the discrimination, and/or the Highmark Defendants

acceded to or otherwise affected the record employer’s employment

practices in a discriminatory way such that it would be discriminatory if it

were the third-party administrator’s own discriminatory employment

practice.

      20.    Alternatively, the Highmark Defendants acceded to and acted

upon the discriminatory bias of the Commonwealth Defendants.

      21.    Pursuant to 28 U.S.C. §§ 1331 and 1343, this Court has subject-matter

jurisdiction over Plaintiff’s Title VII, ADA, Rehabilitation Act, ACA, and Federal

Constitutional claims, as those claims present a federal question; and supplemental

jurisdiction over Plaintiff’s state-law claims as those claims arise out of the same

set of operative facts as the Federal claims.

                                           8
         Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 9 of 58



       22.    This Court has jurisdiction over Defendants because Defendants

contacts with this state and judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and

substantial justice, satisfying the standard set forth by the Supreme Court of the

United States in International Shoe Company v. State of Washington, 326 U.S. 310

(1945), and its progeny.

       23.    Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial

part of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

       24.    Doe exhausted all administrative remedies and has attached hereto a

Notice of Right-to-Sue from the Equal Employment Opportunity Commission

(“EEOC”) related to this matter. See Ex. “A.”

                             III.   Factual Background

       A.     Medical necessity of treatment of gender dysphoria (“GD”).

       25.    Doe is a male. Doe is also transgender, meaning that Doe’s

gender identity is male and that at birth, Doe’s sex was designated or

assigned as female.

       26.    “Gender identity” is a clear and well-established medical

concept that refers to one’s sense of oneself as having a particular gender.

Although many people who are designated female at birth based on

                                            9
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 10 of 58



external anatomy identify as girls or women, people who are transgender

have a gender identity that differs from the sex that was assigned to them at

birth. Transgender men are men who were assigned “female” at birth but

have a male gender identity; transgender women are women who were

assigned “male” at birth but have a female gender identity.

      27.   There are people who are transgender who experience feelings

of incongruence between their gender identity and the sex they were

assigned at birth, and experience distress as a result of that incongruence,

which are symptoms of gender dysphoria (“GD”). Gender dysphoria is a

serious medical condition codified in the Diagnostic and Statistical Manual

of Mental Disorders 5 (DSM-5) and International Classification of

Diseases (ICD-10).

      28.   The widely accepted standards of care for treatment of gender

dysphoria are published by the World Professional Association for

Transgender Health (“WPATH”). The WPATH Standards of Care have

been recognized as the authoritative standards of care by leading medical

organizations, the U.S. Department of Health and Human Services, federal

courts, and the Pennsylvania Department of Human Services.

      29.   Under the WPATH standards, medically necessary treatment

for gender dysphoria may require gender confirmation surgery (“GCS,” or

                                        10
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 11 of 58



so-called “sex reassignment surgery”).

      30.   According to every leading major medical organization and the

overwhelming consensus among medical experts, treatment of gender

dysphoria, including surgical procedures, are effective, safe, and medically

necessary when clinically indicated to alleviate gender dysphoria.

      31.   The Commonwealth of Pennsylvania provides health insurance

coverage to employees, including Doe, through the Plan. PEBTF and its

Board of Trustees have the authority to determine the availability, nature,

and extent of benefits under the Plan, including exclusions from coverage.

      32.   Exclusions of insurance coverage for gender (or sex) affirming

surgery (also known as sex or gender reassignment surgery) and related

care and treatments based on a belief that such treatments are cosmetic or

experimental is both prejudiced and widely recognized as having no basis

in medical science. They are purely the result of discriminatory bias and

invidious stereotypes about people who are transgender.

      33.   Indeed, all leading medical and mental health professional

associations recognize that such treatments, including surgery, are

medically necessary for many individuals with gender dysphoria, and have

specifically recommended that insurance should cover such treatments.

      34.   Defendants’ conduct in depriving transgender individuals of

                                         11
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 12 of 58



such medically necessary treatment caused Doe intense physical pain, body

dysmorphia, suicide ideation, psychological trauma, humiliation, mental

anguish, and severe emotional distress.

      35.   Until January 1, 2018, the PEBTF Trustees excluded coverage

under all options available under the PEBTF Medical Plan for gender (or

sex) affirming surgery.

      36.   The 2016 and 2017 PEBTF Medical Plans state that “no

benefits will be provided for services, supplies or charges:

            A.    2016 Plan: “(39) For sex reassignment surgery, also

                  known as gender reassignment surgery and charges for

                  any treatment relating to or in connection with sex

                  reassignment surgery, also known as gender

                  reassignment surgery.” 2016 PEBTF Medical Plan,

                  Article IX, pp. 185-187.

            B.    2017 Plan: “(39) Sex Reassignment surgery and charges

                  for any treatment relating to or in connection with sex

                  reassignment surgery. Limitation on Exclusions.

                  Notwithstanding anything in this Plan to the contrary, the

                  exclusion set forth in Section 8.0l(a)(39) and any other

                  provision in the Plan that expressly excludes coverage

                                       12
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 13 of 58



          for sex reassignment surgery and charges for any

          treatment leading to or in connection with sex

          reassignment surgery shall not apply to a Member where

          such exclusion would be prohibited by Section 1557 of

          the Patient Protection and Affordable Care Act, as

          amended, and the regulations thereunder (45 CFR

          92.207(b)) for any Member; provided that, where such

          coverage is available, the coverage for any particular

          expense shall continue to be subject to applicable

          requirements of the Plan that are not based on gender

          identity, including without limitation the exclusion of

          expenses that are experimental or investigational and the

          exclusion of expenses that are not medically necessary.”

          2017 PEBTF Medical Plan, Article VIII, pp. 147-150.

    C.    With slight textual differences, those exclusions were

          also set forth in the Summary Plan Description (or

          “SPD”) for each annual Plan. The 2016 and 2017

          PEBTF SPDs each state that all options under the Plan

          do not cover services, supplies or charges for:



                              13
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 14 of 58



                i.    2016 SPD: “Sex reassignment surgery, also

                      known as gender reassignment surgery and

                      charges for any treatment leading to or in

                      connection with sex reassignment surgery,

                      also known as gender reassignment

                      surgery[.]” 2016 SPD, Section 8: Services

                      Excluded From All Medical Plan Options, p.

                      90.

                ii.   2017 SPD: “Sex reassignment surge1y, also

                      known as gender reassignment surgery, and

                      charges for any treatment leading to or in

                      connection with such surgery, but only if

                      applicable law permits this exclusion for

                      Members. Based on applicable law (as of

                      the date of publication of this SPD), this

                      exclusion will not apply to expenses

                      incurred on or after January 1, 2017,

                      although expenses will continue to be

                      subject to Plan requirements that are not

                      based on gender identity, such as the

                              14
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 15 of 58



                               requirement that covered expenses be

                               Medically Necessary and the exclusion for

                               Experimental and Investigative services.”

                               PEBTF Jan. 1, 2017 SPD, Section 7:

                               Services Excluded From All Medical Plan

                               Options, p. 85.


      37.   The PEBTF Medical Plans and SPDs issued before 2016

contained substantially similar exclusions of coverage.

      38.   It is clear that these exclusions are discriminatory, and the

result of bare discriminatory animus against transgender people, on their

face, as they expressly single out for exclusion and bar medically necessary

treatments and services sought by transgender people because they are

transgender.

      39.   Because of the explicit and categorical exclusion of “sex

reassignment surgery, also known as gender reassignment surgery” and

“any treatment relating to or in connection with sex reassignment surgery”

regardless of medical necessity, cisgender employees and beneficiaries of

the Plan received greater value and benefits than transgender and gender

non-conforming employees received, to wit:

            A.    Upon information and belief, for example, cisgender
                                       15
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 16 of 58



                   individuals whose treatment providers determined that a

                   mastectomy, lumpectomy, reconstructive chest surgery,

                   breast reconstruction, and/or breast augmentation, is

                   medically necessary treatment based on a diagnosis other

                   than gender dysphoria, the PEBTF Medical Plan covered

                   that treatment.

            B.     Upon information and belief, reconstructive chest

                   surgery, breast reconstruction, and/or breast

                   augmentation, would be available following mastectomy,

                   lumpectomy, or trauma.

      40.   The Plan’s explicit and categorical exclusion of coverage for

“sex reassignment surgery, also known as gender reassignment surgery”

and “treatment leading, relating or connected to such surgery”

discriminated against Doe and other transgender employees on the basis of

sex, including on the basis of stereotypes such as the stereotype that a

man’s gender identity must or should conform to the sex assigned to him at

birth, which constitutes discrimination based on sex.

      41.   Defendants’ explicit and categorical exclusion of coverage for

“sex reassignment surgery, also known as gender reassignment surgery”

and treatment leading, relating or connected to such surgery, also

                                        16
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 17 of 58



constitutes disability discrimination as described more fully herein, inter

alia, as the plan provides treatment for one condition but not for a directly

comparable condition in violation of the disability discrimination laws.

      B.    Gender reassignment surgery was medically necessary
            treatment for Doe.

      42.   Doe had been receiving gender-affirming medical and

behavioral health treatment since May 2014. Initially, doe underwent

behavioral health counseling, followed by hormone therapy to bring his

body into alignment with his gender. Doe continues with hormone therapy

through today. Because of the explicit, categorical exclusion of coverage

for transition-related care in that year’s PEBTF Medical Plan, Doe had to

find other sources of funding to pay for the hormone therapy that Doe’s

treatment providers, with Doe’s agreement, input, and informed consent,

determined was medically necessary and appropriate for him.

      43.   Doe has been diagnosed with gender dysphoria. Doe’s

treatment providers, with whom Doe agrees, have determined that clinically

appropriate and medically necessary individualized treatment for the gender

dysphoria that Doe has been diagnosed with also includes surgery,

specifically a bilateral mastectomy, to align his body with his gender.

      44.   Health insurance coverage is one of the terms, conditions, and

privileges of employment provided to Doe and other Commonwealth
                                        17
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 18 of 58



employees by the Commonwealth (including DHS), PEBTF, the PEBTF

Board of Trustees, and Highmark.

      45.   On or about March 3, 2017, Doe exercised his right as a

PEBTF Plan beneficiary and requested a copy of the current Plan. Doe did

not receive a copy of the Plan until a copy arrived by mail in an envelope

postmarked April 5, 2017.

      46.   The 2017 SPD and the 2017 PEBTF Medical Plan expressly

refer to the exclusion of coverage for sex or gender reassignment surgery as

being based on gender identity. Specifically, the categorical exclusion

references, under all Plan Options, that if it does not apply, then “expenses

will continue to be subject to Plan requirements that are not based on

gender identity[.]”. PEBTF Summary Plan Description, Section 7: Services

Excluded from All Medical Plan Options, p. 83.

      47.   Upon information and belief, PEBTF Trustee and Insurance

Commissioner Teresa D. Miller issued a “Notice Regarding

Nondiscrimination,” published in the Pennsylvania Bulletin dated April 30,

2016, stating that categorical exclusions of coverage for transition-related

care violate not only federal law but also violate Pennsylvania law. This is

clearly-established law. Specifically, that bulletin advised that the

Pennsylvania Insurance Department expects that all health insurance policy

                                        18
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 19 of 58



forms under its jurisdiction will not contain any discriminatory terms,

conditions or benefit provisions contrary to these State and Federal laws,

including the OCR Proposed Rule, and further, that all health insurance

policy forms affirmatively will include non-discriminatory terms,

conditions and benefit provisions consistent with these State and Federal

laws, including the OCR Proposed Rule. Thus, it was anticipated that a

policy will not exclude services based on gender identity and will not

contain a categorical exclusion of coverage for all health services related to

gender transition, as described in the OCR Proposed Rule, and also would

affirmatively provide that medically necessary covered services will be

available to a policyholder regardless of their gender identity.

      48.   The Commonwealth (including DHS), PEBTF, the PEBTF

Board of Trustees, and Highmark, have, therefore, deliberately, and

contrary to the guidance issued by Trustee Miller, designed an intentionally

discriminatory Plan in order to exclude services based on gender identity,

and in order to discriminate against transgender Commonwealth employees

(including DHS employees) and transgender beneficiaries of the PEBTF

based on their sex, transgender status, and disability.




                                        19
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 20 of 58




      C.    Doe’s repeated unsuccessful efforts to ascertain
            coverage under the PEBTF Medical Plan for the
            medically necessary treatment of gender dysphoria.

      49.   During calendar year 2016, Doe was enrolled in Highmark

which was identified as the best plan option available; none of the 2016

plan options had deductibles.

      50.   In June and July 2016, Doe worked with his intended surgeon,

Dr. Kathy Rumer, to seek prior authorization for coverage under the 2016

PEBTF Medical Plan for a subcutaneous mastectomy and related

procedures to alleviate Doe’s gender dysphoria. Doe paid $70.00 out-of-

pocket to Dr. Rumer’s office for the consultation.

      51.   On or about July 19, 2016, Doe contacted a representative of

Highmark to find out where Dr. Rumer’s office, which is not in the Plan’s

provider network, should send a letter of medical necessity. Highmark’s

representative did not provide an address, told Doe orally by phone that the

procedure (No. 19304-50) was “excluded from coverage,” and gave Doe a

reference number, 17426954. Doe was neither told nor provided any other

information regarding any right to appeal or challenge that conclusion.

      52.   Upon information and belief, on or about September 14, 2016,

Dr. Rumer’s office submitted a letter to Highmark explaining the medical

necessity of bilateral mastectomy as treatment of gender dysphoria in

                                       20
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 21 of 58



particular for Doe’s case.

      53.   On October 17, 2016, Doe had still not received any word from

Highmark. On or about that date, Doe filed a complaint with the Office of

Civil Rights of the U.S. Department of Health and Human Services,

asserting that PEBTF and Highmark were engaging in illegal sex

discrimination. Upon information and belief, that agency did not take any

action on that complaint including up to the present time for reasons

unrelated to the complaint’s merits.

      54.   On November 14, 2016, Doe still had received no response

regarding the medical necessity letter and prior authorization request that

Dr. Rumer’s office had submitted two (2) months earlier. A representative

named Jane told Doe that Jane spoke with her supervisor, and that because

the Commonwealth and/or PEBTF do not offer these benefits, Highmark

did not review the request. Jane said that Doe would not be sent a notice.

Jane told Doe that she could see in the notes that someone had misinformed

Doe that Doe would receive a denial letter, and offered to send Doe a letter

from customer service stating that Doe was not eligible for the procedure

because Doe’s coverage did not offer it. Jane gave reference number I-

11472595 for that call.

      55.   By letter dated November 15, 2016, from “Jane S.” of

                                       21
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 22 of 58



Highmark’s “dedicated PEBTF unit,” Doe was told that coverage for

Procedure Codes 19304 and 15200 were excluded, and that “no review was

needed” regarding this decision. Highmark also contemporaneously sent

Doe its nondiscrimination statement, claiming that Highmark did not

discriminate on the basis of, among other characteristics, gender identity,

which was inconsistent with Highmark’s very actions of overly

discriminating against Doe based on his gender identity.

      56.   The open enrollment period for the 2017 Medical Plan was

from October 17 to November 4, 2016. During the open enrollment period,

Doe tried repeatedly to find out whether the 2017 Medical Plan would drop

the discriminatory exclusion of coverage, but found no information. Nor

could Doe find any information that would tell him if any competent

surgeons who perform gender affirming (or reassignment) surgery would

be in the Plan’s network. Doe enrolled in the Plan option with the highest

copays and deductibles, because it offered Doe the best option for

reimbursement for surgery to address his diagnosed gender dysphoria.

Highmark was the company who administered the Plan.

      57.   In a letter dated November 16, 2016, the PEBTF’s Executive

Director, Kathryn M. Farley, stated that PEBTF’s 2017 plans would

provide coverage for medically necessary gender transition-related surgery

                                       22
         Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 23 of 58



and other treatment, and that the 2017 plans would comply with the

nondiscrimination requirements of the Affordable Care Act. Ms. Farley

further stated that PEBTF was in the process of updating its member

materials, which would be available to its members on or before January 1,

2017.

        58.   Doe did not receive updated materials or other information

until after January 1, 2017, and to Doe’s knowledge, neither did other Plan

beneficiaries. Doe believes that PEBTF and its Trustees have not been

acting in good faith, and Doe believes that the Trustees breached their

fiduciary duty to Doe as a beneficiary.

        59.   On or about January 3, 2017, Doe spoke with a customer

service representative of Highmark, Danny Lyons, who told Doe that the

transition-related surgery that Doe’s treatment providers had prescribed as

medically necessary was covered under the 2017 PEBTF Medical Plan; it

was not clear, at that time, whether any of the surgeons approved as in-

network providers performed transition-related surgery, and that if a

network provider performed the surgery under the 2017 Plan, Doe would

be responsible for an in-network deductible of $1,000.00 and Doe’s Plan

would cover 100% of the remaining costs of the services. If there were no

in network providers that cover the surgery, then the only other option

                                          23
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 24 of 58



would be surgery by an out-of-network provider; if so, Doe would pay a

deductible of $2,000.00 and his Plan would only pay only 70% of the

approved fees for the services, which would be reimbursed to Doe. Doe

was concerned it might be difficult to identify a provider, and was

concerned about the increased financial expense if he had to go out-of-

network.

      60.   None of the in-network providers performed transition-related

surgery, so Doe contacted the office of Dr. Kathy Rumer to follow up on

Doe’s previous consultation with them.

      61.   During the rest of January and into early February 2017, Doe

was in near-daily contact with Highmark and Dr. Rumer’s office

concerning submission of the documentation needed for pre-determination

for the surgery to be performed. Upon information and belief, Highmark

told Dr. Rumer’s office that the pre-authorization request was not needed,

even though Dr. Rumer’s office explained that authorization is always

needed.

      62.   On or about February 7, 2017, the situation became worse

when Doe was told that the exclusion was “reinstated.”

      63.   On February 8, 2017, a supervisor at Highmark, Desiree, told

Doe that the information provided to Doe on January 3, 2017 had been

                                       24
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 25 of 58



correct at that time, but that two (2) days later, PEBTF sent coding to

reinstate the exclusion for transition-related surgery. A few minutes later,

Theresa from PEBTF referred to “Texas” as the reason that the benefit was

excluded again.

      64.   On February 9, 2017, Doe received an email message from

Justin Bowman, PEBTF’s Senior Benefit Services Representative, and

Bowman asserted that Texas was preventing gender reassignment from

taking effect under the Affordable Care Act (ACA), or words to that effect.

Bowman stated that “gender reassignment surgery will continue to be

excluded from the benefits” “until there is a legal decision regarding the

legality of the law,” “Thank you and have a good day.” Neither the

Commonwealth nor PEBTF is a party to any case in Texas.

      65.   In a letter dated February 22, 2017, PEBTF’s Executive

Director, Kathryn M. Farley, stated that because of the case in Texas, to

which neither the Commonwealth nor PEBTF is a party, “the PEBTF

postponed any changes to its plan benefits pending the outcome of this

litigation,” and would “re-assess its options and obligations after” the case.

      66.   Defendants’ conduct exacerbated Doe’s gender dysphoria

(“GD”) and caused Doe to experience severe emotional distress, in the

form of body dysmorphia and immense psychological trauma attendant

                                        25
          Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 26 of 58



thereto, causing Doe to lose sleep, lose appetite, become physically ill,

causing Doe to use sick leave from work due to illness, and causing intense

physical pain, body dysmorphia, suicide ideation, embarrassment,

humiliation, mental anguish, and severe emotional distress.

      67.     At all times relevant hereto, Doe did not have the financial

resources to pay for medically necessary surgery without the insurance

sought.

      68.     Doe recollects that he specifically took time off from work in

or around 2017 due to what Doe felt was work-related stress and anxiety

during the timeframe when the exclusion on coverage for GCS was

“reinstated” to Doe’s detriment.

      69.     On account of his gender dysphoria and body dysmorphia, Doe

did not feel comfortable using a men’s restroom including at work – and

instead used the handicapped restroom at all times relevant hereto.

Defendants’ wrongful conduct contributed to and directly affected Doe’s

ability to use a restroom that was consistent with his gender identity (male).

      70.     Once the discriminatory exclusion was removed, Doe was able

to schedule and undergo surgery in March of 2018, but with a deductible

that is higher than previous Plan years.

      71.     Further, the absence of insurance coverage prevented or has

                                         26
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 27 of 58



delayed the ability to meaningfully consult with treatment providers and

consider what, if any, other gender affirming procedures are medically

necessary and appropriate for Doe.

      72.   Doe developed body dysmorphia and tried extremely hard to

hide any physical attributes that would identify him as someone who is

transgender, because Doe feared being excluded or otherwise discriminated

against including in the workplace.

      73.   The distress and anxiety resulting from Defendants’ conduct

exacerbated Doe’s gender dysphoria and greatly negatively affected his

social life. Doe spent most of his time indoors and alone. Doe experienced

profound isolation and loneliness.

      74.   At all times relevant hereto, Doe refused to go to the beach.

For Doe, gender dysphoria is the hardest in the Spring and Summer

months, and especially around each of the Summer holidays. Although

Doe loves the beach, because of his dysphoria, he completely avoids it. For

similar reasons, Doe also declined invitations from friends who have pools

and want Doe to come to their home and swim, or invitations to join them

when they go to the Shore. Doe would have loved to participate but could

not. Doe had not taken, much less enjoyed, a vacation in years, at that

time, for that very same reason, even though Doe loved the beach.

                                       27
         Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 28 of 58



        75.   The denial of coverage for the surgery that Doe needed

resulted in distress from gender dysphoria. It also has caused Doe physical

pain and suffering, and severe emotional distress. Because surgery was

excluded, Doe had sought to find other means to alleviate, at least

temporarily, the distress caused by gender dysphoria by a practice known

as binding. Although binding gave Doe an appearance that temporarily

alleviated the distress Doe experienced from gender dysphoria, it was

extremely painful, inhibited daily activities, and has caused Doe back

problems for which he has been previously required to seek chiropractic

care.

        76.   Binding also impaired Doe’s ability to participate in a range of

activities, and enjoy life’s pleasures, including active sports and other

recreational activities. Doe recollects declining invitations to participate in

sports and recreational activities. Doe recollects being able to do

something as simple, in Doe’s mind, as going to the gym.

        77.   For twenty-five dollars a month, employees of the

Commonwealth Defendants may use any gym within a certain radius, but

because of Doe’s gender dysphoria and inability to secure GCS, Doe

completely avoided the gym, and was not able to participate in these

additional privileges of employment.

                                         28
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 29 of 58



      78.   The unequal terms and conditions of Doe’s employment

continued until January 1, 2018, and the economic damages from

discrimination, as well as non-economic damages including pain and

suffering and severe emotional distress Doe experienced as a result of

Defendants’ mistreatment, continues through the date of this Complaint.

      79.   Because of Doe’s employment with the Commonwealth, the

Commonwealth required Doe to attend a mandatory anti-discrimination

training on or about March 21, 2017 and April 18, 2017. In that training,

Doe and his co-employees were told that the Commonwealth does not

permit discrimination based on characteristics that include gender identity.

But that is totally false. The Commonwealth and the PEBTF Board of

Trustees explicitly excluded coverage for transition-related surgery and

related care, which the Plan Document and Summary Plan Description

explicitly states is an exclusion based on gender identity.

      80.   The Commonwealth’s benefit exclusion is contrary to the

Commonwealth’s claim including in the Governor’s Code of Conduct,

proclamations, and other written statements, that it does not discriminate on

the basis of gender identity in the workplace. The Commonwealth

Defendants violated their own written code of conduct, proclamations from

the Governor, and written statements from the Governor, regarding LGBT

                                        29
         Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 30 of 58



non-discrimination and gender diversity. There was no rational basis for

the exclusion and it was the result of pure discriminatory bias against trans

people which was irrational and inconsistent with their own written code of

conduct and related policies.

        81.   Doe alleges a continuing violation pursuant to the continuing

violation doctrine for Doe’s claims for relief set forth below.

                          IV.   CLAIMS FOR RELIEF

      Count I: Violation of Title VII of the Civil Rights Act of 1964,
              42 U.S.C. § 2000e, et seq. – Sex Discrimination
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

        82.   Each paragraph above is incorporated herein by reference.

        83.   The acts and omissions described above discriminate against

me on the basis of sex, in violation of Title VII of the Civil Rights Act of

1964.

        84.   The Highmark Defendants, the Commonwealth, PEBTF, and

some or all of the PEBTF Trustees, engaged in the foregoing

discriminatory acts and/or omissions with malice or with reckless

indifference to Doe’s protected rights under Title VII.

                                          30
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 31 of 58




Count II: Violation of Title I of the Americans with Disabilities Act, 42
                      U.S.C. § 12112(a), et seq. –
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

      85.   Each paragraph above is incorporated herein by reference.

      86.   The acts and omissions mentioned above also discriminate on

the basis of disability in the compensation, terms, conditions, and

privileges of employment in violation of Title I of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12112(a), et seq.

      87.   Defendants are covered entities under the ADA because they

are each an “employer.” 42 U.S.C. § 12111(2).

      88.   Doe is a qualified individual under the ADA who “with or

without reasonable accommodation, can perform the essential functions of

the employment position that [he] holds.” 42 U.S.C.S. § 12111(8).

      89.   Having worked for the Commonwealth since May 2008 with

consistently positive employee performance evaluations, there is no dispute

that Doe can perform the essential functions of his job with or without

reasonable accommodation. 42 U.S.C. § 12111(8).

      90.   Doe has an actual and/or perceived disability which is covered

under the ADA, to wit:
                                       31
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 32 of 58



    a.    Doe has an actual physical impairment in that Doe has a

          biological condition plausibly of physical origin due to brain

          neuroanatomy, and the formation of that brain neuroanatomy in

          the womb, which substantially limits the major life activities of

          interacting with others, social functioning, and reproducing.

    b.    Doe has a record of a disability of the same – a biological

          condition plausibly of physical origin when Doe’s brain

          neuroanatomy was formed in the womb before birth resulting in

          Doe’s anatomical sex not corresponding with Doe’s gender

          identity.

    c.    GID (“Gender identity disorder”) is no longer an accepted

          medical diagnosis and is a biased understanding of being

          transgender. Being trans has a physiological or physical

          origin and is biological in nature.

    d.    Doe was perceived or regarded by Defendants as disabled in

          that Defendants stereotyped Doe as having a mental impairment

          and/or infirmity, however, being transgender is not a mental

          disorder. Defendants perceived or regarded Doe as limited in

          the major life activity of thinking, when he was not.



                               32
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 33 of 58



    e.    Any exclusion of persons who are transgender from the ADA is

          unconstitutional as violating equal protection under the Due

          Process Clause of the Fifth Amendment to the United States

          Constitution.

    f.    Alternatively, upon information and belief, Doe has an actual

          physical and/or mental impairment in the form of gender

          dysphoria (“GD”), defined as clinically significant distress

          associated with being transgender, which substantially limits the

          major life activities of concentrating, thinking, caring for

          oneself, interacting with others, social and occupational

          functioning, reproducing, and working. Defendants exacerbated

          Plaintiff’s gender dysphoria (“GD”) as a result of their conduct

          described herein.

    g.    The gender dysphoria Doe had was a disability under the

          ADA because it is a physical or mental impairment that

          substantially limits one or more major life activities. 42

          U.S.C.S. § 12102(1). The substantial limitation on Doe’s

          interaction with others is characterized on a regular basis by

          severe problems, primarily social withdrawal. The gender

          dysphoria Doe had was characterized by significant social

                                33
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 34 of 58



                   withdrawal. It had substantially limited Doe’s social

                   interaction with others and prevented him from forming

                   intimate bonds.

            h.     Furthermore, the physical incongruity with Doe’s gender,

                   which was addressed by the surgery that was excluded in the

                   PEBTF Medical Plan, caused Doe significant anxiety

                   concerning the prospect of social settings having to use or be

                   admitted into sex-segregated social and other settings, such

                   as bathrooms, locker rooms, hospitals, long-term care

                   facilities, and similar settings.

      91.   Gender reassignment surgery alleviated the gender dysphoria,

and alleviated the anxiety and distress that Doe felt.

      92.   Defendants have discriminated against Doe based on disability

by excluding coverage of medically necessary treatment, specifically

gender or sex reassignment surgery and related treatment.

      93.   The foregoing discriminatory acts and/or omissions were

engaged in with malice or with reckless indifference to Doe’s protected

rights under the ADA.




                                         34
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 35 of 58




  Count III: Pennsylvania Human Relations Act – Sex Discrimination –
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

      94.   Each paragraph above is incorporated herein by reference.

      95.   The acts and omissions described above also violate the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., which prohibits

employers from discrimination because of the sex of any individual “with

respect to compensation, ... hire, tenure, terms, conditions or privileges of

employment[.]” 43 P.S. § 955(a).

      96.   The Commonwealth of Pennsylvania including the Department

of Human Services; Pennsylvania Employees Benefit Trust Fund; and the

Board of Trustees of the Pennsylvania Employees Benefit Trust Fund, are

not immune from suit in state court under the Pennsylvania Human

Relations Act (“PHRA”). See Mansfield State Coll. v. Kovich, 407 A.2d

1387, 1388 (Pa. Commw. Ct. 1979).




                                        35
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 36 of 58




            Count IV: Pennsylvania Human Relations Act –
           PEBTF Trustees for Aiding and Abetting Unlawful
                           Sex Discrimination –
     (Plaintiff, John Doe v. Defendants, Sharon P. Minnich, Secretary of
Administration; Randy Albright, Office of the Budget; Korvin Auch, Human
 Resources & Management; Jay Gasdaska, Bureau of Labor Relations; Tara
Long, Employee Benefits & Services; Teresa Miller, Department of Insurance;
Jennifer Swails, Governor’s Budget Office; Erika Swaney, Employee Benefits
     & Services; Brenda Warburton, Office of the Budget, David Fillman,
 Chairman, AFSCME Council 13; Michael Bodinsky, OPEIU Healthcare PA;
  Richard Caponi, AFSCME District Council 84; William Einhorn, PSCOA;
  Dave Henderson, AFSCME District Council 85; Tom Herman, Local 668,
   SEIU; Dominic Sgro, AFSCME District Council 83; Matt Yarnell, SEIU
  Healthcare PA; Wendell Young, IV, United Food & Commercial Workers)

      97.   Each paragraph above is incorporated herein by reference.

      98.   Upon information and belief, Defendant Sharon P. Minnich,

PEBTF Trustee and Secretary of Administration; Randy Albright,

Secretary of the Budget and PEBTF Trustee; Korvin Auch, Deputy

Secretary of Human Resources & Management and PEBTF Trustee; Jay

Gasdaska, Director of the Bureau of Labor Relations and PEBTF Trustee;

Tara Long, Director of the Bureau of Employee Benefits & Services and

PEBTF Trustee; Teresa D. Miller, Secretary of Insurance and PEBTF

Trustee; Jennifer Swails, Special Advisor to the Secretary of the Governor's

Budget Office and PEBTF Trustee; Erika Swaney, of the Office of

Employee Benefits & Services and PEBTF Trustee; Brenda Warburton,

Executive Deputy Secretary of the Office of the Budget and PEBTF

Trustee; David Fillman, Chairman, AFSCME Council 13, a PEBTF
                                      36
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 37 of 58



Trustee; Michael Bodinsky, OPEIU Healthcare PA, a PEBTF Trustee;

Richard Caponi, AFSCME District Council 84, a PEBTF Trustee; William

Einhorn, PSCOA, a PEBTF Trustee; Dave Henderson, AFSCME District

Council 85, a PEBTF Trustee; Tom Hennan, Local 668, a PEBTF Trustee;

Dominic Sgro, AFSCME District Council 83, a PEBTF Trustee; Matt

Yarnell, SEIU Healthcare PA, a PEBTF Trustee; and Wendell Young, IV,

United Food & Commercial Workers, a PEBTF Trustee, each of whom is

named as a Defendant in their official and individual capacity, voted for the

exclusion and/or has implemented the exclusion.

      99.   Each of these Defendants’ acts and/or omissions violated

Section 5(e) of the PHRA by aiding, abetting, inciting, compelling or

coercing the doing of unlawful discriminatory acts that violate the PHRA

by the Commonwealth, by PEBTF, and/or by the PEBTF Board of

Trustees, and/or by obstructing or preventing the Commonwealth, PEBTF,

and/or the PEBTF Board of Trustees from complying with the provisions

of the PHRA prohibiting discrimination with respect to Doe’s

“compensation, ... terms, conditions or privileges of employment[.]”




                                       37
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 38 of 58




                Count V: Pennsylvania Human Relations Act –
                        Disability Discrimination –
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

      100. Each paragraph above is incorporated herein by reference.

      101. The acts and omissions described above also violate the

Pennsylvania Human Relations Act, 43 P.S. § 951, et seq., which prohibits

employers from discrimination because of “non job-related handicap or

disability” of any individual “with respect to compensation, hire, tenure,

terms, conditions or privileges of employment.” 43 P.S. § 955(a).

               Count VI: Pennsylvania Human Relations Act –
           PEBTF Trustees for Aiding and Abetting Unlawful
                        Disability Discrimination –
     (Plaintiff, John Doe v. Defendants, Sharon P. Minnich, Secretary of
Administration; Randy Albright, Office of the Budget; Korvin Auch, Human
 Resources & Management; Jay Gasdaska, Bureau of Labor Relations; Tara
Long, Employee Benefits & Services; Teresa Miller, Department of Insurance;
Jennifer Swails, Governor’s Budget Office; Erika Swaney, Employee Benefits
     & Services; Brenda Warburton, Office of the Budget, David Fillman,
 Chairman, AFSCME Council 13; Michael Bodinsky, OPEIU Healthcare PA;
  Richard Caponi, AFSCME District Council 84; William Einhorn, PSCOA;
  Dave Henderson, AFSCME District Council 85; Tom Herman, Local 668,
   SEIU; Dominic Sgro, AFSCME District Council 83; Matt Yarnell, SEIU
  Healthcare PA; Wendell Young, IV, United Food & Commercial Workers)

      102. Each paragraph above is incorporated herein by reference.

      103. Upon information and belief, Defendant Sharon P. Minnich,

                                       38
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 39 of 58



PEBTF Trustee and Secretary of Administration; Randy Albright,

Secretary of the Budget and PEBTF Trustee; Korvin Auch, Deputy

Secretary of Human Resources & Management and PEBTF Trustee; Jay

Gasdaska, Director of the Bureau of Labor Relations and PEBTF Trustee;

Tara Long, Director of the Bureau of Employee Benefits & Services and

PEBTF Trustee; Teresa D. Miller, Secretary of Insurance and PEBTF

Trustee; Jennifer Swails, Special Advisor to the Secretary of the Governor's

Budget Office and PEBTF Trustee; Erika Swaney, of the Office of

Employee Benefits & Services and PEBTF Trustee; Brenda Warburton,

Executive Deputy Secretary of the Office of the Budget and PEBTF

Trustee; David Fillman, Chairman, AFSCME Council 13, a PEBTF

Trustee; Michael Bodinsky, OPEIU Healthcare PA, a PEBTF Trustee;

Richard Caponi, AFSCME District Council 84, a PEBTF Trustee; William

Einhorn, PSCOA, a PEBTF Trustee; Dave Henderson, AFSCME District

Council 85, a PEBTF Trustee; Tom Hennan, Local 668, a PEBTF Trustee;

Dominic Sgro, AFSCME District Council 83, a PEBTF Trustee; Matt

Yarnell, SEIU Healthcare PA, a PEBTF Trustee; and Wendell Young, IV,

United Food & Commercial Workers, a PEBTF Trustee, each of whom is

named as a Defendant in their official and individual capacity, voted for the

exclusion and/or has implemented the exclusion.

                                       39
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 40 of 58



      104. Each of these Defendants’ acts and/or omissions violated

Section 5(e) of the PHRA by aiding, abetting, inciting, compelling or

coercing the doing of unlawful discriminatory acts that violate the PHRA

by the Commonwealth, by PEBTF, and/or by the PEBTF Board of

Trustees, and/or by obstructing or preventing the Commonwealth, PEBTF,

and/or the PEBTF Board of Trustees from complying with the provisions

of the PHRA prohibiting discrimination with respect to Doe’s

“compensation, ... terms, conditions or privileges of employment[.]”

  Count VII: Violation of Section 504 of the Rehabilitation Act of 1973,
                    As Amended, 29 U.S.C. § 794, et seq.,
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
                            Benefit Trust Fund)

      105. Each paragraph above is incorporated herein by reference.

      106. Defendants subjected Doe to disability discrimination with respect to

the categorical exclusions contained in the 2016 and 2017 SPDs in violation of

Section 504 of the Rehabilitation Act of 1973, as amended (“Section 504”).

      107. Upon information and belief, the Department of Human Services

which employed Plaintiff, is in receipt of Federal financial assistance in the form of

Federal grants, loans, and/or other contracts.

      108. It is believed that the Department of Human Services, including the

Department of Mental Health and Substance Abuse, is in receipt of Federal
                                          40
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 41 of 58



financial assistance in the form of Federal grants, loans, and/or other contracts.

Count VIII: Violation of the Patient Protection and Affordable Care Act,
                § 1557, 42 U.S.C. § 18116, Sex Discrimination
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

      109. Each paragraph above is incorporated herein by reference.

      110. Defendants’ conduct violated the Affordable Care Act’s

(“ACA’s”) prohibition on discrimination on account of sex and disability.

      111. The Patient Protection and Affordable Care Act § 1557, 42 U.S.C. §

18116 (“Section 1557”), specifically Section 1557 of the ACA, bars sex

discrimination in any health program or activity, any part of which receives,

“federal financial assistance, including credits, subsidies, or contracts of insurance”

in “any program or activity that is administered by an Executive Agency;” and in

any entity established under Title I of the Affordable Care Act or its amendments.

42 U.S.C. § 18116(a); 45 C.F.R. § 92.4.

      112. Section 1557 provides that “an individual shall not, on the ground

prohibited under …Title IX of the Education Amendments of 1972 (20 U.S.C.

1681, et seq.)” – which prohibits discrimination “on the basis of sex” – “be

excluded from participation in, be denied the benefits of, or be subjected to

discrimination under, any health program or activity, any part of which is receiving
                                          41
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 42 of 58



Federal financial assistance.”

      113. The Department of Health and Human Services (“HHS”) issued final

regulations pertaining to Section 1557 on May 18, 2016. 81 Federal Register

31376 (May 18, 2016). Those regulations apply to “covered entities” and prohibit

discrimination on the basis of gender identity. 45 C.F.R. §§ 92.4, 92.207.

      114. The Highmark Defendants and the Commonwealth Defendants are

issuers of insurance products, plans, and benefits that receive Federal financial

assistance for those products, plans, and benefits, and/or also provide third-party

administrator services.

      115. The Highmark Defendants and the Commonwealth Defendants are

“covered entities” under 45 C.F.R. § 92.4.3.

      116. Discrimination on the basis of gender identity, transgender status,

gender transition, or gender nonconformity constitutes discrimination on the basis

of “sex” under Section 1557.

Count IX: Violation of the Patient Protection and Affordable Care Act, §
             1557, 42 U.S.C. § 18116, Disability Discrimination
   (Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania
 including the Department of Human Services; Pennsylvania Employees
Benefit Trust Fund; the Board of Trustees of the Pennsylvania Employees
 Benefit Trust Fund; Highmark Health Insurance Company; HM Health
Insurance Company; Highmark Health; Highmark, Inc.; Highmark Blue
      Cross Blue Shield; Highmark Blue Shield; and/or Highmark)

      117. Each paragraph above is incorporated herein by reference.

      118. The Highmark Defendants and the Commonwealth Defendants as
                                         42
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 43 of 58



“covered entities” under 45 C.F.R. § 92.4.3 also discriminated against Doe on the

basis of actual and/or perceived disability in violation of Section 1557.

      119. Section 1557 prohibits discrimination on account of “disability” with

respect to Defendants as issuers of insurance products, plans, and benefits that

receive Federal financial assistance.

           Count X: Violation of the Equal Protection Clause of the
        Fourteenth Amendment to the United States Constitution, U.S.
            Const., Amend. XIV & 42 U.S.C. § 1983, Based on Sex
 (Against the Defendant Trustees, in their official and individual capacities:
 Sharon P. Minnich, Secretary of Administration; Randy Albright, Office of
the Budget; Korvin Auch, Human Resources & Management; Jay Gasdaska,
Bureau of Labor Relations; Tara Long, Employee Benefits & Services; Teresa
Miller, Department of Insurance; Jennifer Swails, Governor’s Budget Office;
 Erika Swaney, Employee Benefits & Services; Brenda Warburton, Office of
    the Budget, David Fillman, Chairman, AFSCME Council 13; Michael
Bodinsky, OPEIU Healthcare PA; Richard Caponi, AFSCME District Council
 84; William Einhorn, PSCOA; Dave Henderson, AFSCME District Council
85; Tom Herman, Local 668, SEIU; Dominic Sgro, AFSCME District Council
 83; Matt Yarnell, SEIU Healthcare PA; Wendell Young, IV, United Food &
  Commercial Workers; and Unknown Defendant/John Doe Defendant #1)

      120. Each paragraph above is incorporated herein by reference.

      121. The Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution prohibits states and state actors from

discriminating against individuals based on sex, gender, and/or gender

stereotyping.

      122. Discrimination on the basis of transgender status, gender

transitioning status, and/or gender non-conformity constitutes

                                         43
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 44 of 58



discrimination because of sex.

      123. Defendants’ categorical and irrational exclusion of gender

confirmation surgery is impermissible sex-based discrimination in violation

of the Equal Protection Clause of the Fourteenth Amendment.

      124. Sex is a quasi-suspect class requiring analysis under a

heightened or intermediate level of scrutiny.

      125. Doe seeks monetary damages including actual economic

damages and compensatory damages for severe emotional distress, pain

and suffering, mental anguish, humiliation, embarrassment, from the

Individual Defendants identified above, and/or against John Doe #1 who is

identified as the individual responsible for enacting the exclusion

otherwise.

      126. Doe sues the above Individual Defendants and/or John Doe #1 in

their official capacities for equitable or injunctive relief to require the

issuance of a statement of non-discrimination and commitment to insure

transgender employees on an equal and non-discriminatory basis; to post

and disseminate notice of the verdict in this matter as appropriate to inform

Commonwealth employees about the Commonwealth’s commitment to

insure transgender employees on an equal and non-discriminatory basis; to

hold cultural sensitivity trainings for Commonwealth employees, including

                                          44
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 45 of 58



but not limited to PEBTF trustees and employees, and employees of the

insurance carriers with whom PEBTF and the Commonwealth contract to

provide benefits, about transgender and other gender nonconforming

individuals, and other necessary training and education as appropriate.

      127. Defendants had a policy, practice, or custom of discriminating

against Doe and all transgender individuals similarly situated to Doe who

were seeking gender confirmation surgery.

      128. The above Individual Defendants, and/or John Doe #1, had

final decision-making authority including, upon information and belief,

regarding instituting, rescinding, and then re-instituting the exclusion

against Doe.

    Count XI: Violation of the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution, U.S. Const., Amend. XIV & 42
                U.S.C. § 1983, Based on Transgender Status
 (Against the Defendant Trustees, in their official and individual capacities:
 Sharon P. Minnich, Secretary of Administration; Randy Albright, Office of
the Budget; Korvin Auch, Human Resources & Management; Jay Gasdaska,
Bureau of Labor Relations; Tara Long, Employee Benefits & Services; Teresa
Miller, Department of Insurance; Jennifer Swails, Governor’s Budget Office;
 Erika Swaney, Employee Benefits & Services; Brenda Warburton, Office of
    the Budget, David Fillman, Chairman, AFSCME Council 13; Michael
Bodinsky, OPEIU Healthcare PA; Richard Caponi, AFSCME District Council
 84; William Einhorn, PSCOA; Dave Henderson, AFSCME District Council
85; Tom Herman, Local 668, SEIU; Dominic Sgro, AFSCME District Council
 83; Matt Yarnell, SEIU Healthcare PA; Wendell Young, IV, United Food &
  Commercial Workers; and Unknown Defendant/John Doe Defendant #1)


      129. The Equal Protection Clause of the Fourteenth Amendment to
                                        45
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 46 of 58



the United States Constitution also prohibits states and state actors from

discriminating against individuals based the individual’s gender identity or

transgender status.

      130. Defendants’ categorical and irrational exclusion of gender

confirmation surgery is impermissible discrimination on the basis of gender

identity or transgender status in violation of the Equal Protection Clause of

the Fourteenth Amendment.

      131. Discrimination on the basis of gender identity or transgender

status is suspect and demands a heightened level of constitutional scrutiny

because: Defendants’ actions intentionally single out an insulated minority

group that has historically suffered discriminatory treatment, involves an

immutable trait in that gender identity is central to a trans person’s core

identity, and involve a group that has been relegated to a position of

political powerlessness on the basis of stereotypes regarding their status,

and based on a characteristic that bears no relationship whatsoever to a

trans person’s ability to meaningfully contribute to society.

      132. Doe seeks monetary damages including actual economic

damages and compensatory damages for severe emotional distress, pain

and suffering, mental anguish, humiliation, embarrassment, from the

Individual Defendants identified above, and/or against John Doe #1 who is

                                        46
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 47 of 58



identified as the individual responsible for enacting the exclusion

otherwise.

      133. Doe sues the above Individual Defendants and/or John Doe #1 in

their official capacities for equitable or injunctive relief to require the

issuance of a statement of non-discrimination and commitment to insure

transgender employees on an equal and non-discriminatory basis; to post

and disseminate notice of the verdict in this matter as appropriate to inform

Commonwealth employees about the Commonwealth’s commitment to

insure transgender employees on an equal and non-discriminatory basis; to

hold cultural sensitivity trainings for Commonwealth employees, including

but not limited to PEBTF trustees and employees, and employees of the

insurance carriers with whom PEBTF and the Commonwealth contract to

provide benefits, about transgender and other gender nonconforming

individuals, and other necessary training and education as appropriate.

      134. Defendants had a policy, practice, or custom of discriminating

against Doe and all transgender individuals similarly situated to Doe who

were seeking gender confirmation surgery.

      135. The above Individual Defendants, and/or John Doe #1, had

final decision-making authority including, upon information and belief,

regarding instituting, rescinding, and then re-instituting the exclusion

                                          47
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 48 of 58



against Doe.

   Count XII: Violation of the Equal Protection Clause of the Fourteenth
Amendment to the United States Constitution, U.S. Const., Amend. XIV & 42
                     U.S.C. § 1983, Based on Disability
 (Against the Defendant Trustees, in their official and individual capacities:
 Sharon P. Minnich, Secretary of Administration; Randy Albright, Office of
the Budget; Korvin Auch, Human Resources & Management; Jay Gasdaska,
Bureau of Labor Relations; Tara Long, Employee Benefits & Services; Teresa
Miller, Department of Insurance; Jennifer Swails, Governor’s Budget Office;
 Erika Swaney, Employee Benefits & Services; Brenda Warburton, Office of
    the Budget, David Fillman, Chairman, AFSCME Council 13; Michael
Bodinsky, OPEIU Healthcare PA; Richard Caponi, AFSCME District Council
 84; William Einhorn, PSCOA; Dave Henderson, AFSCME District Council
85; Tom Herman, Local 668, SEIU; Dominic Sgro, AFSCME District Council
 83; Matt Yarnell, SEIU Healthcare PA; Wendell Young, IV, United Food &
  Commercial Workers; and Unknown Defendant/John Doe Defendant #1)

      136. The Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution prohibits states and state actors from

discriminating based on disability.

      137. Defendants’ categorical and irrational exclusion of gender

confirmation surgery is impermissible discrimination on the basis of

disability in violation of the Equal Protection Clause of the Fourteenth

Amendment, and for which there was no rational basis when instituted

including against Doe.

      138. Doe seeks monetary damages including actual economic

damages and compensatory damages for severe emotional distress, pain

and suffering, mental anguish, humiliation, embarrassment, from the

                                       48
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 49 of 58



Individual Defendants identified above, and/or against John Doe #1 who is

identified as the individual responsible for enacting the exclusion

otherwise.

      139. Doe sues the above Individual Defendants and/or John Doe #1 in

their official capacities for equitable or injunctive relief to require the

issuance of a statement of non-discrimination and commitment to insure

transgender employees on an equal and non-discriminatory basis; to post

and disseminate notice of the verdict in this matter as appropriate to inform

Commonwealth employees about the Commonwealth’s commitment to

insure transgender employees on an equal and non-discriminatory basis; to

hold cultural sensitivity trainings for Commonwealth employees, including

but not limited to PEBTF trustees and employees, and employees of the

insurance carriers with whom PEBTF and the Commonwealth contract to

provide benefits, about transgender and other gender nonconforming

individuals, and other necessary training and education as appropriate.

      140. Defendants had a policy, practice, or custom of discriminating

against Doe and all transgender individuals similarly situated to Doe,

including those with gender dysphoria (“GD”), who were seeking gender

confirmation surgery.

      141. The above Individual Defendants, and/or John Doe #1, had

                                          49
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 50 of 58



final decision-making authority including, upon information and belief,

regarding instituting, rescinding, and then re-instituting the exclusion

against Doe.

  Count XIII: Claim Under the State Equal Rights Amendment (“ERA”),
          Violation of Article I, § 28 of the Pennsylvania Constitution
(Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania including
 the Department of Human Services, Pennsylvania Employees Benefit Trust
  Fund, the Board of Trustees of the Pennsylvania Employees Benefit Trust
 Fund, and the following Trustees, in their official and individual capacities:
 Sharon P. Minnich, Secretary of Administration; Randy Albright, Office of
the Budget; Korvin Auch, Human Resources & Management; Jay Gasdaska,
Bureau of Labor Relations; Tara Long, Employee Benefits & Services; Teresa
Miller, Department of Insurance; Jennifer Swails, Governor’s Budget Office;
 Erika Swaney, Employee Benefits & Services; Brenda Warburton, Office of
    the Budget, David Fillman, Chairman, AFSCME Council 13; Michael
Bodinsky, OPEIU Healthcare PA; Richard Caponi, AFSCME District Council
 84; William Einhorn, PSCOA; Dave Henderson, AFSCME District Council
85; Tom Herman, Local 668, SEIU; Dominic Sgro, AFSCME District Council
 83; Matt Yarnell, SEIU Healthcare PA; Wendell Young, IV, United Food &
  Commercial Workers; Unknown Defendant/John Doe Defendant Number
                                        One)

      142. Each paragraph above is incorporated herein by reference.

      143. Doe asserts a claim under the State Equal Rights Amendment

(“ERA”), Article I, § 28 of the Pennsylvania Constitution.

      144. The ERA provides that “[e]quality of rights under the law shall

not be denied or abridged in the Commonwealth of Pennsylvania because of

the sex of the individual.” Pa. Const. Art. I, § 28.

      Count XIV: Claim For Violation of Equal Protection Under the
  Pennsylvania Constitution, Violation of Article I, § 26 of the Pennsylvania
                                Constitution
                                          50
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 51 of 58




(Plaintiff, John Doe v. Defendants, Commonwealth of Pennsylvania including
 the Department of Human Services, Pennsylvania Employees Benefit Trust
  Fund, the Board of Trustees of the Pennsylvania Employees Benefit Trust
 Fund, and the following Trustees, in their official and individual capacities:
 Sharon P. Minnich, Secretary of Administration; Randy Albright, Office of
the Budget; Korvin Auch, Human Resources & Management; Jay Gasdaska,
Bureau of Labor Relations; Tara Long, Employee Benefits & Services; Teresa
Miller, Department of Insurance; Jennifer Swails, Governor’s Budget Office;
 Erika Swaney, Employee Benefits & Services; Brenda Warburton, Office of
    the Budget, David Fillman, Chairman, AFSCME Council 13; Michael
Bodinsky, OPEIU Healthcare PA; Richard Caponi, AFSCME District Council
 84; William Einhorn, PSCOA; Dave Henderson, AFSCME District Council
85; Tom Herman, Local 668, SEIU; Dominic Sgro, AFSCME District Council
 83; Matt Yarnell, SEIU Healthcare PA; Wendell Young, IV, United Food &
  Commercial Workers; Unknown Defendant/John Doe Defendant Number
                                     One)

      145. Each paragraph above is incorporated herein by reference.

      146. The Pennsylvania Constitution prohibits states and state actors

from discriminating against individuals based on sex, gender, gender

stereotyping, gender identity, transgender status, and disability.

      147. Under Pennsylvania law, discrimination on the basis of

transgender status, gender transitioning status, and/or gender non-

conformity constitutes discrimination because of sex.

      148. Defendants’ categorical and irrational exclusion of gender

confirmation surgery is impermissible discrimination based on sex,

transgender status, and disability, in violation of Article I, § 26 of the

Pennsylvania Constitution.

      149. Sex is a quasi-suspect class requiring analysis under a
                                         51
        Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 52 of 58



heightened or intermediate level of scrutiny.

      150. Doe seeks monetary damages including actual economic

damages and compensatory damages for severe emotional distress, pain

and suffering, mental anguish, humiliation, embarrassment, from the

Individual Defendants identified above, and/or against John Doe #1 who is

identified as the individual responsible for enacting the exclusion

otherwise.

      151. Doe sues the above Individual Defendants and/or John Doe #1 in

their official capacities for equitable or injunctive relief to require the

issuance of a statement of non-discrimination and commitment to insure

transgender employees on an equal and non-discriminatory basis; to post

and disseminate notice of the verdict in this matter as appropriate to inform

Commonwealth employees about the Commonwealth’s commitment to

insure transgender employees on an equal and non-discriminatory basis; to

hold cultural sensitivity trainings for Commonwealth employees, including

but not limited to PEBTF trustees and employees, and employees of the

insurance carriers with whom PEBTF and the Commonwealth contract to

provide benefits, about transgender and other gender nonconforming

individuals, and other necessary training and education as appropriate.

      152. Defendants had a policy, practice, or custom of discriminating

                                          52
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 53 of 58



against Doe and all transgender individuals similarly situated to Doe who

were seeking gender confirmation surgery.

      153. The above Individual Defendants, and/or John Doe #1, had

final decision-making authority including, upon information and belief,

regarding instituting, rescinding, and then re-instituting the exclusion

against Doe.

                       V.     REQUEST FOR RELIEF

      154. WHEREFORE, as a direct and proximate result of the

foregoing discriminatory bias and mistreatment, Doe suffered injuries and

damages and requests that the Defendants compensate or reimburse Doe

for an amount in excess of $150,000.00, and which will fully and fairly

compensate Doe for:

            a.     Actual damages, economic damages, and consequential

                   damages as permitted by applicable law.

            b.     Compensatory damages for Doe’s exacerbated gender

                   dysphoria (“GD”), intense physical pain, body

                   dysmorphia, suicide ideation, psychological trauma, and

                   severe emotional distress suffered on account of the

                   deprivation of such medically necessary treatment.

            c.     Punitive damages as permitted by Title VII and/or other

                                        53
       Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 54 of 58



                 applicable law in an amount believed to be appropriate

                 to punish the Commonwealth, PEBTF, the PEBTF

                 Board of Trustees, and/or some or all of the PEBTF

                 Trustees, the Highmark Defendants, and/or the other

                 Defendants, for their conduct that was willful,

                 deliberate, malicious, or deliberately indifferent to

                 Doe’s rights protected under federal and Pennsylvania

                 law, and to deter these Defendants and other employers

                 or their agents from engaging in such misconduct in the

                 future.

           d.    An award of reasonable attorneys’ fees, reasonable expert

                 fees, and the costs and expenses incurred in this action,

                 pursuant to 42 U.S.C. § 1988, and/or as otherwise

                 provided by applicable Federal and/or Pennsylvania

                 law.

           e.    Pre- and post-judgment interest.

           f.    Such other relief as the Court deems just and appropriate.

     155. Doe requests equitable or injunctive relief to require the

Commonwealth, PEBTF, and the PEBTF Board of Trustees to issue a

statement of non-discrimination and commitment to insure transgender

                                       54
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 55 of 58
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 56 of 58



                Attorney I.D. No. 319829
                THE LAW OFFICES OF ERIC A. SHORE, P.C.
                Two Penn Center
                1500 JFK Boulevard, Suite 1240
                Philadelphia, PA 19102
                Phone: (215) 944-6121
                Fax: (215) 944-6124
                E-mail: justinr@ericshore.com
                Attorney for Plaintiff, John Doe




                               56
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 57 of 58
Case 1:19-cv-02193-SHR Document 1 Filed 12/23/19 Page 58 of 58
